DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

          LYNN TABERNACKI and ZBYSZKO TABERNACKI,
                        Appellants,

                                     v.

       AMERICAN INTEGRITY INSURANCE CO. OF FLORIDA,
                         Appellee.

                              No. 4D19-3863

                         [November 18, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Gerald Joseph Curley, Jr., Judge; L.T. Case No.
502018CA015951XXXXMB.

   Jenny Dziorney of Shochet Law Group, Boynton Beach, for appellants.

   DeeDee Hammer and Thomas L. Hunker of Cole, Scott & Kissane, P.A.,
Plantation, for appellee.

PER CURIAM.

   Affirmed. See Goldman v. State Farm Fire General Insurance Co., 660
So. 2d 300 (Fla. 1995).

MAY, FORST and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.